EXHIBIT H
Nina Edelman

From:               Nina Edelman
Sent:               Thursday, July 23, 2020 2:10 PM
To:                 derek.adler@hugheshubbard.com; Gregory Clarick; Judd Grossman
Cc:                 Wendy Lindstrom; Richard Lerner
Subject:            Case No 20-cv-4669; Athena Art Finance Corp. v. Certain Artwork by Jean Michel Basquiat Entitled
                    Humidity, 1982, In Rem
Attachments:        Athena OTSC 7.23.pdf; Lindstrom Aff 7.23.pdf; Lindstrom Exhibit A.pdf; Lindstrom Exhibit B.pdf;
                    Lindstrom Exhibit C.pdf; Lindstrom Exhibit D.pdf; Lindstrom Exhibit E.pdf; Lindstrom Exhibit F.pdf;
                    Lindstrom Exhibit G (Sachs).pdf; Lindstrom Exhibit H.pdf


Counsel,

Further to my email dated June 17, 2020, please take note the attached Order to Show Cause and supporting
documentation will be e‐filed today in the above‐referenced SDNY action.

Respectfully,
Nina T. Edelman



                           Nina T. Edelman
                           Mazzola Lindstrom LLP
                           1350 Sixth Avenue, 2nd Floor
                           New York, New York 10019
                           D: 646.216.9690 | nina@mazzolalindstrom.com
                           www.mazzolalindstrom.com




                                                           1
Nina Edelman

From:               Nina Edelman
Sent:               Wednesday, June 17, 2020 12:36 PM
To:                 'derek.adler@hugheshubbard.com'; 'dmcclean@cypressllp.com'; 'john_t_gorman@fd.org'
Cc:                 Wendy Lindstrom; Richard Lerner
Subject:            Index No. 652258/2020 - Athena Art Finance Corp. v. Certain Artwork by Jean Michel Basquiat
                    Entitled Humidity, 1982, In Rem
Attachments:        OTSC.pdf; Lindstrom Affirmation 6.17.20.pdf; Lindstrom Exhibit A.pdf; Lindstrom Exhibit B.pdf;
                    Lindstrom Exhibit C.pdf; Lindstrom Exhibit D.pdf; Lindstrom Exhibit E.pdf; Lindstrom Exhibit F.pdf;
                    Lindstrom Exhibit G (Sachs).pdf


Counsel:

Please take note the attached Order to Show Cause and supporting documentation will be filed today in the above‐
referenced action.

Respectfully,
Nina T. Edelman


                           Nina T. Edelman
                           Mazzola Lindstrom LLP
                           1350 Sixth Avenue, 2nd Floor
                           New York, New York 10019
                           D: 646.216.9690 | nina@mazzolalindstrom.com
                           www.mazzolalindstrom.com




                                                            1
